DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/663,607, filed October 25, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 26, 2022 (referencing documents filed June 28, 2022) has been entered.

Response to Amendments
The amendment filed July 26, 2022 (referencing documents filed June 28, 2022) has been entered. Examiner acknowledges receipt of Amendments to Application 16/663,607, which include: Amendments to the Specification, Amendments to the Claims, Amendments to the Drawings and Appendix (5 pages), and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner has acknowledged Claims 1, 7, and 13 have been amended. Claims 1-20 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Specification and Amendments to the Drawings, Examiner acknowledges that the corrections found in both the Amendments to the Specification and Drawings (including replacement sheets for Figures 9, 10a-c, and 10e) have resolved the identified specification objections between blocks 906 and 908 in Figures 9 and 10a; between blocks 922 and 304 in Figures 9 and 10c; and between blocks 940 and 942 in Figure 10e, and hence these identified specification objections previously set forth in the Final Office Action mailed April 29, 2022 are withdrawn. Examiner also accepts the changes for the re-naming of block 950 “Governance and Control” to “Governance and Assurance” in Figure 9, and the re-naming of block 1027 “Create Prototypes” to “Create Visual Designs” in Figure 10b, as these name changes are supported in Applicant’s original specification in Figure 13, paragraphs [0042], [00201], and [00213]; and [00171], respectively. Additionally, Examiner points out that Applicant’s introduction of changes to paragraphs [00163] and [00182] represent new matter which must be cancelled from the specification. These specification objections resulting from this introduction of new matter is further identified and discussed in the relevant section indicated below. Furthermore, Examiner notes that certain identified specification and drawing objections previously set forth in the same Final Office Action have not been addressed, and therefore those unresolved specification and drawing objections previously set forth in the Final Office Action mailed April 29, 2022 are maintained, with those remaining specification and drawing objections identified and discussed in the relevant sections listed below.
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner notes that the identified drawing objections between blocks 936 and 938 in Figures 9 and 10f; and between blocks 940 and 942 in Figure 9 previously set forth in the Final Office Action mailed April 29, 2022 have not been resolved, and therefore these respective drawing objections are still maintained. Additionally, Examiner notes that Applicant’s introduction of changes in the arrow directions between blocks 936 and 950 in Figures 9 and 10b represent new matter which must be cancelled from the specification. These drawing objections resulting from this introduction of new matter is further identified and discussed in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/663,607, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be persuasive. Examiner recites the training of a machine learning algorithm to generate a cognitive model, and using this cognitive model to provide cognitive insights including a rationale associated with the cognitive insight to explain the cognitive insight, where the rationale includes structural and operational details of the machine learning model, statistical and other properties of the training data, and evaluation metrics associated with the machine learning model behavior, which are not considered mental processes implementable in a human mind, and as such, the earlier 101 rejection previously set forth in the Final Office Action mailed April 29, 2022 is withdrawn.
Regarding Applicant's Remarks for Claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s arguments are directed to the newly added claim limitations recited in the respective independent claims, where these new limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain certain assertions, which will be addressed in the following paragraphs.
Regarding Applicant’s Remarks:
“When discussing the element of performing an explainability operation via an explainability engine, the explainability operation providing a rationale for an associated cognitive insight, the examiner cites to Lee. Specifically, the examiner cites to a portion of Lee which generally discloses an AI governance platform which includes a solution stack where the solution stack includes an index module which monitors an executing AI algorithm's state history and analyzes its output. The examiner states that the relationships captured by the index module correspond to an explanation. However, it is respectfully submitted that the explainability operation as disclosed and claimed is patentably distinct from the captured relationships disclosed by Lee. Specifically, Lee does not disclose the explainability operation providing a rationale for an associated cognitive insight, much less where the rationale provides an explanation of a basis for generating the cognitive insight, as required by claims 1, 7 and 13.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that the Applicant’s argument is directed to the claim limitation recited in the independent claims: “… performing an explainability operation via an explainability engine, the explainability operation providing a rationale for an associated cognitive insight …”. Examiner points out that Applicant’s above argument is similar to the earlier Remarks already presented and responded to in the Final Office Action mailed April 29, 2022, and Examiner references the response provided in the same Final Office Action. Examiner further notes that Applicant’s arguments rely on the assertion that the teachings of the Lee reference are patentably distinct from the Applicant’s claimed invention, but the Applicant does not further describe or cite evidence that detail the differences between the Lee reference and the claimed invention to further clarify or explain such a distinction. Examiner reminds the Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Hence, given that this similar argument already has been addressed in the previous Final Office Action, Applicant’s arguments are still not persuasive, and the prior art rejection is maintained.
As indicated earlier, Examiner notes that the remainder of the Applicant’s prior art arguments are directed to the newly added claim limitations recited in the respective independent claims, where the new claim limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. 

Drawings
The amendment filed July 26, 2022 (referencing documents filed June 28, 2022) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.C.S. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Figure 9: Examiner points out that the latest Amendments to the Drawings filed June 28, 2022 changes the bi-directional arrow between blocks 936 and 950 that was earlier established in the original set of drawings (filed 10/25/2019) and the previously entered Amendment to the Drawings (filed 2/22/2022), where this existing bi-directional arrow between block 936 (“Quality Assurance”) and block 950 (“Governance and Control”, now amended to “Governance and Assurance”) is now changed to a directed uni-directional arrow originating at block 950 and terminating at block 936. This change to the direction of the arrow between blocks 950 and 936 in Figure 9 represents the introduction of new matter in this specification. Applicant is required to cancel the identified arrow changes in Figure 9 representing new matter in the reply to this Office Action.
Figure 10b: Examiner points out that the latest Amendments to the Drawings filed June 28, 2022 changes the direction of arrow ‘10’ that was earlier established in the previously entered Amendment to the Drawings (filed 2/22/2022), where arrow ‘10’ pointing into “AIS Governance and Assurance 950” is now changed to arrow ‘10’ pointing out of “AIS Governance and Assurance 950”. This change to the direction of the arrow ‘10’ in Figure 10b represents the introduction of new matter in this specification. Applicant is required to cancel the identified arrow changes in Figure 10b representing new matter in the reply to this Office Action.
The drawings are further objected to 
because of the following informality:  
Figures 9 and 10f: The directional arrow between “Quality Assurance 936” and “User Acceptance 938” in Figures 9 and 10f are pointing in opposite directions (in Figure 9 the direction is from element 938 to element 936, while in Figure 10f the direction is from element 936 to element 938). Appropriate correction is required.
Figure 10d: According to the original description provided in paragraph [00182], arrow ‘5’ shown in Figure 10d should be pointed outwards from “Cognitive Agent Composition 934”. Appropriate correction is required.
Figures 9 and 10e: It is unclear how there is a bi-directional relationship and interaction between “Production 940” and “System Monitoring 942” in Figures 9 and 10e, as the original specification at most describes a uni-directional relationship between those elements (refer to paragraphs [00163], [00184]). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed July 26, 2022 (referencing documents filed on June 28, 2022) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.C.S. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Paragraphs [00163] and [00182]: Examiner points out that the latest Amendments to the Specification introduces a series of statements in paragraphs [00163] and [00182], where the following statements are not supported in Applicant’s original specification ([00163]: “… with the quality assurance operation 936 receiving input from a governance and assurance operation 950.” and [00182]: “In certain embodiments, the quality assurance operation receives input from a governance and assurance operation 950.”). As indicated earlier in the above objections to Figure 9 and 10b, the original set of drawings (filed 10/25/2019) and the previously entered Amendment to the Drawings (filed 2/22/2022) already established a bi-directional arrow between block 936 (“Quality Assurance”) and block 950 (“AIS Governance and Control”, now amended to “AIS Governance and Control”), and hence these identified statements that introduces a description to solely describe a directed uni-directional arrow from block 936 to block 950 (instead of describing the existing bi-directional arrow between blocks 936 and 950) represents the introduction of new matter in this specification. Examiner notes that Applicant’s remaining statements provided in paragraph [00182] are accepted as changes that do not introduce new matter into the specification as they represent changes for resolving the specification objection previously set forth in the same Final Office Action, as these changes describe these sub-elements that previously existed in the original set of drawings filed 10/25/2019 (“In certain embodiments, the governance operation 950 includes an AIS assurance operation 1087. In certain embodiments, the AIS assurance operation 1087 includes a feature classification operation 1088, a counterfactual identification operation 1089, a bias operation 1090, a robustness operation 1091, and an explainability operation 1092.”). Applicant is required to cancel the identified statements in paragraphs [00163] and [00182] representing new matter in the reply to this Office Action.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informality: A typographical error for the term “explanability operation” in the following limitation, which should be corrected as follows: “… the explainability operation transparently conveying structural and operational details of the machine learning model used by the augmented intelligence system …”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Lee et al., U.S. PGPUB 2020/0265356, provisional application 62/805,822 filed 2/14/2019 [hereafter referred as Lee].
Regarding amended Claim 1, 
Lee teaches
(Currently Amended) A computer-implementable method for cognitive information processing, comprising:  
receiving data from a plurality of data sources (Lee Figure 1, element 124, 126; Figure 15, elements 1502, 1504: examiner’s note: Lee teaches an AI governance platform residing on a client-server computing architecture with access to one or more database servers, with the database servers contains data sets or data stores related to an organization (as shown in Lee Figure 15, element 1502), where the AI governance platform executing on a client-server computing architecture and receiving data from databases correspond to a process that receives data from a plurality of data sources (Lee [0045]-[0046]: “FIG. 1 is a network diagram depicting a system 100 within which various example embodiments may be deployed. A networked system 102, in the example form of a cloud-based or other networked system, provides server side functionality, via a network 104 … to one or more client machines 110. FIG. 1 illustrates client application(s) 112 on the client machines 110. … The application servers 118 host one or more Al governance platform 120, including its applications and extensions, as described in more detail below. The application servers 118 are, in turn, shown to be coupled to one or more database servers 124 that facilitate access to one or more databases 126 or data stores, such as relational databases … or non-relational data stores …”; and [0106], [0108]: “FIG. 15 is a block diagram depicting an example application of the AI platform for various use cases. … At 150[2], data sets available to the organization are accessed. At 1504, the data sets are fed into Al code for execution. At 1506, risk management and governance are implemented by the AI platform, as described herein.”).); 
training a machine learning algorithm to generate a cognitive model, the training using the data from the plurality of data sources, the cognitive model comprising a machine learning model that serves as a mathematical representation of a real-world process (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0058], the term “cognitive model” broadly indicates a machine learning model that serves as a mathematical representation of a real-world process, and hence this limitation broadly recites training a machine learning algorithm to generate a machine learning model based on data from a plurality of data sources. As indicated earlier, Lee teaches an AI governance platform residing on a client-server computing architecture. This AI governance platform monitors and tracks the inner workings of AI-based processes, where these AI-based processes include AI algorithms and models that include random forest or logistic regression for a credit-risk monitoring application (Lee Figure 3A, [0066]-[0069]). As a further extension of this credit-risk monitoring application, Lee additionally teaches training an AI algorithm based on contextual features provided by a plurality of data sources (e.g., changes in access behavior in system access logs, changes in financial status data) to generate a probabilistic assessment (such as a risk rating for a user). A person having ordinary skill in the art would understand from the teachings in Lee that the training of an AI algorithm (such as a random forest or logistic regression algorithm) on an AI computing platform, by applying contextual features derived from a plurality of data sources, produces a machine learning model, where this model generates a probabilistic assessment representing a risk rating for a credit-risk monitoring application. This process of training a model on a computer-based AI platform to perform a probabilistic assessment representing a risk rating for a credit-risk monitoring application for the use in banks and financial institutions corresponds to a process that applies features from a plurality of data sources to train a machine learning algorithm to generate a machine learning model (representing a “cognitive model”), where the model executing on a computer-based AI platform represents a machine learning model serving as a mathematical representation of a real-world process (Lee [0109]: “Banks may employ thousands of complex models to aid in making strategic decisions.”; Figure 23B, [0201]: “FIG. 23B is a flow chart depicting a simple view of an AI solution of the AI platform (e.g., also referred to herein as Talisai’s solution. One or more sub-contexts (e.g., changes in access behavior, changes in financial status) are generated from one or more data sources (e.g., system access logs, financial status data). Each sub-context may be assigned a variable weight. The sub-contexts and weights are used as input for an AI (e.g., to train a model). The AI is applied to generate a probabilistic assessment (e.g., a risk rating for a user A given the context of changes in access behavior or changes in financial status).”; [0178]; and Figure 25 and [0216]-[0218]).);
processing the data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system (Examiner’s note: Under its broadest reasonable interpretation, the term “an augmented intelligence system” broadly indicates a computer system that complements and assists human actions and intelligence (i.e., an artificial intelligence system), and the term “a cognitively processed insight” broadly indicates an outcome (prediction or output) produced by a system that performs data analysis activities, and hence this limitation broadly recites processing and analyzing data from a plurality of data sources to produce a prediction output on an artificial intelligence computer system. Lee teaches an AI governance platform providing AI services augmenting human tasks (Lee [0051]: “FIG.2 is a block diagram illustrating example modules of an AI governance platform … As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box. The platform is an agnostic platform that functions across all systems that leverage AI. The platform uniquely bridges gaps between people decision-making processes and AI-based decision automation.”, thus the AI governance platform corresponds to an augmented intelligence system) in a client-server computing environment (Lee Figure 1 and Figure 15). Lee further teaches this AI governance platform includes a solution stack of AI-based modules (Lee Figure 2 and [0061]-[0066]) that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output (referred as algorithmic outputs or key constraints such as behavioral trends and risk ratings/scores that are predicted by various AI algorithms, Lee [0063]: “… records of assumptions and metadata of ingested data sources and key constraints (e.g., algorithmic outputs).”) for various AI mission-critical services. The usage of the AI governance platform and its included solution stack to process multiple data sets and algorithms to generate prediction outputs/key constraints such as behavioral trends and risk ratings/scores (“cognitively processed insights”) correspond to a system that processes data from the plurality of data sources to provide cognitively processed insights via an augmented intelligence system (Lee [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; and Figure 3A, [0066]: “As shown in FIG. 3A, the platform's solution stack can monitor and track … the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques (e.g. , a Random Forest Prediction and/or a Logistic Regression), which are, in turn, supported by multiple data sets (e.g., loan data, customer data and account data).”).), 
the augmented intelligence system executing on a hardware processor of an information processing system (Examiner’s note: Under its broadest reasonable interpretation, the term “information processing system” broadly indicates any computing environment containing a processor (such as a computer, computer server), and the term “an augmented intelligence system” broadly indicates a computer system that complements and assists human actions and intelligence (i.e., an artificial intelligence system), and hence this limitation broadly recites a computer-based system including a hardware processor that executes instructions on tasks or processes associated with artificial intelligence. As indicated earlier, Lee teaches an AI governance platform providing services augmenting human tasks (Lee [0051], “an augmented intelligence system”) being hosted within a client-server computing environment, with the server machine containing a CPU, associated memory, and storage unit containing executable instructions performing the tasks of AI governance as described in Lee, with this client-server computing system corresponding to an information processing system (Lee Figures 1 and 15; [0045]-[0046]: “FIG. 1 is a network diagram depicting a system 100 within which various example embodiments may be deployed. A networked system 102, in the example form of a cloud-based or other networked system, provides server side functionality, via a network 104 … to one or more client machines 110. …The application servers 118 host one or more Al governance platform 120, including its applications and extensions …”; Figure 25 and [0216]-[0218]: “FIG. 25 is a block diagram of machine in the example form of a computer system [25]00 within which instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. … In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, … The example computer system [25]00 includes a processor [25]02 (e.g. , a central processing unit (CPU)…), … a main memory [25]04 and static memory [25]06, … The computer system [25]00 may further include … a storage unit [25]16, … The storage unit [25]16 includes a machine–readable medium [25]22 on which is stored one or more sets of data structures and instructions [25]24 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.”).), 
the augmented intelligence system and the information processing system providing a cognitive computing function (Examiner’s note: Under its broadest reasonable interpretation, a cognitive computing function is a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a cognitive service on a computing system. As indicated earlier, Lee teaches an AI governance platform providing services augmenting human tasks (Lee [0051], “an augmented intelligence system”) in a client-server computing environment (Lee Figures 1 and 15, “an information processing system”) containing a solution stack of AI-based modules and its associated software extension modules (Lee Figures 2 and 4-6, [0061]-[0066], [0074]-[0086]) that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to produce prediction output for various AI mission-critical services. Hence, the AI governance platform (and its associated solution stack and associated software extension modules, residing on a client-server computing system) corresponds to an augmented intelligence system and information processing system, where the use of this AI platform to execute operations and functions to support AI mission-critical services (such as credit-risk monitoring) correspond to a platform comprising an augmented intelligence system and the information processing system providing a cognitive computing function (Lee [0052]: “Gartner Inc. has defined AI. as “[t]echnology that appears to emulate human performance typically by learning, coming to its own conclusions, appear to understand complex context, … enhancing human cognitive performance (also known as cognitive computing) …”; [0037]: “… This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run–time operations, and provide better management of these algorithms in a complex data environment. … the platform may offer insights into customer behavioral trends that were once unimaginable, from predicting future banking needs to uncovering potential risks associated with particular customers.”; and Figures 3A-3C, [0066]-[0069]: “As shown in FIG. 3A, the platform's solution stack can monitor and track … the inner workings of Al - based processes dedicated to a particular function (e.g., credit-risk monitoring). These mission-critical processes may be based on a key constraint (e.g., “Level of loan default”), which is predicted or generated by various AI algorithms or techniques … FIG. 3B depicts an application of the platform's solution stack to a different function specifically, risk management related to employee malfeasance. … FIG. 3C is a block diagram illustrating additional example applications of the Al governance platform. … include applications specific to AML/BSA , Cybersecurity & Ops Risk, lending practice …”).),
the augmented intelligence system using the machine learning model when providing the cognitively processed insights (Examiner’s note: Under its broadest reasonable interpretation, the term “an augmented intelligence system” broadly indicates a computer system that complements and assists human actions and intelligence (i.e., an artificial intelligence system), and the term “a cognitively processed insight” broadly indicates an outcome (prediction or output) produced by a system that performs data analysis activities, and hence this limitation broadly recites the artificial intelligence system using a machine learning model to provide prediction outputs. As indicated earlier, Lee teaches an AI governance platform training an AI algorithm based on contextual features provided by a plurality of data sources (e.g., changes in access behavior in system access logs, changes in financial status data) to generate a probabilistic assessment (e.g., risk rating for a user) for a credit-risk monitoring application. As indicated earlier, Lee also teaches the AI governance platform monitoring and tracking the inner workings of AI-based processes, where these AI-based processes include AI algorithms and models that include random forest or logistic regression for a credit-risk monitoring application (Lee Figure 3A, [0066]-[0069]). Monitoring and tracking the inner workings of machine learning models requires applying those models to perform the resulting prediction outputs, and hence the execution of a machine learning model to determine a probabilistic assessment output, and tracking and monitoring the execution of the machine learning model on the AI governance platform corresponds to applying a machine learning model when providing the corresponding prediction outputs (“cognitively processed insight”) generated by the machine learning model (Lee [0109]; Figure 23B, [0201]; Figure 24A, [0155]-[0164]: “… These problems may be solved by … reengineering the Algo to provide transparency to all existing data assets … An Algo is submitted to the AI platform prior to execution … The Algo is read and parsed and all outputs, functions/methods, data set queries, variables, and assumptions are identified … e.g., an IndeX is generated by the IndeX module … the Algo is wrapped with a special (e.g., Talisai) wrapper … The wrapped Algo is executable independently from the Talisai platform but will communicate to the platform via the message bus … The AI platform receives the Control Record Block and identify lineage information …”; and Figure 25 and [0216]-[0218]).);   
performing an explainability operation via an explainability engine (Examiner’s note: Under its broadest reasonable interpretation, the term “an engine” defined in the Merriam-Webster dictionary is computer software that performs a function of a larger program. In the context of the claims, this engine is a computer function performing an explainability operation. Lee teaches the AI governance platform containing a solution stack (Lee Figure 2 and [0061]-[0066]) which includes the IndeX module, where the IndeX module monitors an executing AI algorithm’s state history and analyzes its output (including an algorithm’s outputs/key constraints such as behavioral trends and risk ratings/scores, “cognitive insights”). The gathered data output produced by the IndeX module (including captured inputs, outputs, values of the prediction outputs/key constraints such as behavioral trends and risk ratings/scores, metadata associated with the AI algorithm, representing relationships between the inputs, outputs, and AI metadata, Lee [0103], with these captured relationships corresponding to “an explanation” of the AI algorithm and the IndeX module corresponding one aspect of “an explainability engine”) is stored in an index record for access and additional processing by a CognoMega, AI Beacon, AI Cronus application modules (Lee Figures 4-6 and [0074]-[0086], where these application extensions (in particular the CognoMega application module) provide retrieval and processing support for the gathered data output generated by the IndeX module, providing another aspect of “an explainability engine”). Hence, the IndeX and associated application modules provide necessary functionality to gather, process, analyze, and display this AI algorithm associated data output, and as such, the IndeX module and application modules collectively correspond to “performing an explainability operation via an explainability engine” (Lee [0064]: “The IndeX 204 module is configured to monitor the state of an algorithm as it runs. … this module may capture actual values of all variables being used or generated during the code's run. The Index 204 module also records code identification, date/time, state of the code (if any), and the hash of the dataset used.”; [0074]-[0075]: “… the CognoMega module … addresses the organization's foundational data-governance and data-management challenges. CognoMega helps organizations find, manage, and track data, algorithms, and the lineage of each. It also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis. … the CognoMega dashboard 502 includes relationship visualization and drill-down capabilities for key constraints and other data associated with business objectives …”; [0078]: “… an AI output aggregator 604 includes constraints, metrics, qualitative constraints, and so on, that are automatically generated … these data elements are then transmitted to the AI output aggregator for surfacing within a dynamic user interface for governing the AI algorithm.”; [0099]: “FIG. 8 is a flow diagram of example operations performed by a particular module (e.g., an IndeX module) of the AI platform. At 802, a source algorithm, such as one corresponding to the source algorithm of FIG. 7, is received at an index pre-processor (e.g. , at runtime). At 804, inputs and outputs of the algorithm are monitored or captured, along with metadata, such as a date and time of the execution of the algorithm. The result or output of the algorithm (e.g., executable 806) is analyzed to determine values of key constraints used by the algorithm to determine the result. At 808, the gathered data 812, including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record.”; [0079]-[0080]: “An AI algorithm’s output may be hard for humans … to understand. To address this issue, an AI Beacon … lives within the AI algorithm … periodically (e.g., at frequent intervals) communicates with other AI agents … to monitor AI execution … The AI Cronus module connects runtime AI behavior and development time AI metadata. … AI Cronus cross references runtime data with expected information that was captured during development time extraction. …”).), 
the explainability operation providing a rationale for an associated cognitive insight, the rationale providing an explanation of a basis for generating the associated cognitive insight (Examiner’s note: Under its broadest reasonable interpretation, the term “rationale” as defined in the Merriam-Webster dictionary broadly recites an explanation or an underlying reason, and the term “explainable” as defined in the Merriam-Webster dictionary broadly recites an action to make something plain or understandable (through logical development or development of relationships), and as such, this claim limitation broadly recites performing operations on a result (e.g., the patterns and observations resulting from an associated cognitive insight) to make it understandable by providing logical reasons or relationships for those patterns and observations. As indicated earlier, Lee teaches the AI governance platform containing a solution stack and its associated extension modules (Lee [0061]-[0066], [0074]-[0086]) performing an explainability operation, where the explainability operation includes the generation of prediction outputs/key constraints such as behavioral trends and risk ratings/scores predicted by the AI algorithm, and providing the relationships between AI algorithm metadata, input and output datasets, and key metrics, where this process of determining and providing this relationship information (displayed by the CognoMega-based application) corresponds to an explainability operation providing a rationale for an associated cognitive insight, the rationale providing an explanation of a basis for generating the associated cognitive insight (Lee [0075]: “… the CognoMega dashboard 502 includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization. …”; [0078]; [0100]: “… This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization (e.g., to automatically lower a risk level used by a robo-adviser). The user can find values of key constraints (e.g., "customer feedback score, or "metrics on customer's action versus the robo-advisor's recommendation.”). … the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm.”; and [0102]-[0103]: “… A visualization incorporates selected sets of data pertaining to the execution of the algorithm during the playback window, including … a business process supported by the algorithm, the metrics that were leveraged, and the supporting dataset … relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted …”).),
the explainability operation transparently conveying structural and operational details of the machine learning model used by the augmented intelligence system (Examiner’s note: As indicated earlier, Lee teaches the AI governance platform performing an explainability operation by displaying the data gathered and stored by the IndeX module, where the explainability operation includes the generation of prediction outputs/key constraints such as behavioral trends and risk ratings/scores predicted by the AI algorithm. As indicated earlier, Lee teaches that the user can additionally view the algorithm used to make the decision as well as the type of algorithm and statistical analysis that was applied (average/min/max standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms), as well as particular elements and metadata within deployed AI algorithms that may lead to different calculations of key constructions or different decisions, where the display of these internal execution details of a deployed AI algorithm correspond to a process that transparently convey structural and operational details of a machine learning model (Lee [0075]; [0078]; Figure 9, [0100]: “… the user may view the algorithm used to make the decision …”; [0102]-[0103]: “… AI algorithms (e.g., average/min/max/standard deviation algorithms, value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms) … are depicted …”; Figures 13-14, [0104]-[0105]: “… The data set may be accessible in conjunction with other aspects of the user interface to … identify particular elements within deployed AI algorithms that may lead to different calculations of key constraints or different decisions being made … Here, a loan credit monitoring application is presented that provides transparency to the use of the underlying AI algorithms … Each algorithm is associated with metadata such as information pertaining to … a description of the code … a user may be able to … drill down into the actual code that implements the algorithm …”; and Figure 18, [0122]-[0137]).), 
statistical and other properties of training data associated with the machine learning model (Examiner’s note: As indicated earlier, Lee teaches the AI governance platform performing an explainability operation by displaying the data gathered and stored by the IndeX module, where the explainability operation includes providing the relationships between AI algorithm metadata, input and output datasets, and key metrics. As indicated earlier, Lee also teaches identifying relationships and contextual features between underlying datasets from different data sources and further applying average/min/max/standard deviation algorithms to extract additional features from the received training data, as well as identifying data source discrepancies that may lead to different key constraint calculations. Hence, these relationships and identified discrepancies associated with contextual features of received data sources correspond to statistical and other properties of training data associated with the machine learning model (Lee [0075]; [0078]; Figure 9, [0100]; [0102]-[0103]: “… relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms …) …”; [0105]: “… The user interface allows an administrator to drill down … key constraints, algorithms, or data sets. … the user interface may provide a warning pertaining to an out-of-bounds constraint, such as a warning that a particular key constraint was based on a different loan database source than a different key constraint used in the calculation. By identifying this data source discrepancy, an administrator may be able to pin down a reason for an out-of-bounds result of an execution of the AI algorithm …”; [0109]; [0178]: “Financial status (e.g., Credit Score information). … Example data sources: Credit score information for each employee, including … (1) Any credit score that drops by XX points compared to the last month, or (2) Any credit score that increased by YY points compared to the last month.”; and Figure 25 and [0216]-[0218]).) and 
evaluation metrics from which behavior of the machine learning model may be inferred (Examiner’s note: Lee teaches detecting discrepancies in machine learning model behavior by analyzing the prediction outputs of a runtime deployment of an AI algorithm over a period of time, and comparing those outputs against boundary conditions established by the user (i.e., guard rail values) as well as against outputs from historical versions of the AI algorithm, and generating alerts to indicate that these out-of-range output values are anomalies, where these alerts and associated information is displayed through a user interface. These guard rail boundary values for each output as well as the comparison of corresponding historical output values to identify abnormal machine learning model behavior correspond to evaluation metrics from which machine learning model behavior may be inferred (Lee [0079]-[0085]: “… The AI Beacon knows the baseline output (e.g., based on human-defined desirable boundaries). … When the AI’s output somehow goes out of the defined range, it generates an alert (e.g., for presentation within a user interface …) … the AI Beacon generates a Beacon record … that identifies any boundary violation that occurs during execution of the AI algorithm (e.g., by comparing outputs to the Guard Rail field of the AI record block). … the A[I] Beacon record block includes one or more data items … one or more outputs generated by execution of the AI algorithm, data and time the one or more outputs were generated, a state machine value … a code identifier … a guard rail value (e.g., an expected or allowed range of values corresponding to each of the one or more outputs) … an alert message (e.g., contents of alert message that is sent to another computer process for further analysis or processing or for presentation in a user interface …) … the platform extracts meta information about the AI, including the AI input, output, query, available states of AI … AI Cronus monitors and records its behavior, state, messages, and so on … AI Cronus cross references runtime data with expected information that was captured during development time extraction … the expected information may include human-defined parameters, such as the boundaries discussed above. … AI Cronus looks for unanimous consensus across all instances of a given algorithm … The outputs from other runtimes and historical versions are compared with the particular outputs of the given runtime system. Any discrepancy may be indicative of anomaly. The identification of the anomaly may then be surfaced via one or more dynamic user interfaces to allow an administrator to drill down into the decision points evaluated in each of the instances … to determine the reason for the discrepancy. … the particular change may be quickly identified and communicated … along with specific information pertaining to the anomaly (e.g., the inputs, the outputs, the violation identified by the AI Beacon, the time/date stamp of the AI record generation, and so on …”).); and,  
providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (Lee Figure 9: examiner’s note: Lee teaches a module based on the CognoMega application module (implemented on a robo-advisor) to find, manage, and track data, algorithms, and the lineage of each, and recommends other datasets and algorithms that could be beneficial to the user’s analysis. The CognoMega application module interfaces with a customer relationship management (CRM) application (such as a robo-advisor, corresponding to “a cognitive application”) to display to a user the index record containing the gathered data output produced by the IndeX module (Lee [0064]). The graphical dashboard interface of the robo-advisor displays the prediction outputs/key constraints such as behavioral trends and risk ratings/scores (“cognitive insights”), the data sets, and associated relationships used to make the decision (Lee [0100] and [0103], “rationale for an associated cognitive insight, the rationale providing an explanation of a basis for generating the associated cognitive insight”), and hence the process of retrieving this information from the AI governance platform through the CognoMega application module onto a robo-advisor corresponds to “providing the cognitively processed insights to a destination, the destination comprising a cognitive application …”, with the user interacting with the robo-advisor to further examine the key constraint and explanation information further corresponding to “… the cognitive application enabling a user to interact with the cognitive insights” (Lee [0074]-[0075]: “… the CognoMega module … addresses the organization's foundational data-governance and data-management challenges. CognoMega helps organizations find, manage, and track data, algorithms, and the lineage of each. It also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis. … organizations can use CognoMega to improve the data analytics or AI effort supporting customer relationship management applications such as robo-advisor or chatbot. … the CognoMega dashboard 502 includes relationship visualization and drill-down capabilities for key constraints and other data associated with business objectives … The dashboard may include user interfaces and user interface elements to allow a user to visually associate a business objective with an AI output aggregator 506 … includes key constraint and metrics, including qualitative constraints, that are generated by AI and analytics processes 508 … “; and [0100]).).  
Regarding previously presented Claim 2, 
Lee teaches
(Previously Presented) The method of claim 1, wherein:  
the explainability engine is implemented within the augmented intelligence system, the augmented intelligence system comprising a cognitive process foundation (Examiner’s note: Under its broadest reasonable interpretation, the term “foundation” defined in the Merriam-Webster dictionary is a basis upon which something stands or is supported. In the context of the claims, “a cognitive process foundation” is a set of components to build a cognitive process. Lee teaches an AI governance platform (“an augmented intelligence system”) in a client-server computing environment containing a solution stack of AI-based modules (Lee Figure 2 and [0061]-[0066]) and application extension modules (Lee Figures 4-6 and [0074]-[0086]) that provides support for receiving, analyzing, monitoring, and managing operations to process data from multiple sources and apply them to AI algorithms to predict outputs/key constraints such as behavioral trends and risk ratings/scores for various AI services such as credit risk monitoring, insider threat prevention, cybersecurity, anti-money laundering. Hence, the usage of the solution stack and its associated application extension modules in the AI governance platform to provide support for these AI services correspond to a “cognitive process foundation” (Lee [0061]-[0066]: “AI business use cases … may have data-driven business decision–making processes, including computerized processes, that can each be categorized into four components: the business objective itself, key constraints supporting this process, the algorithm(s) generating the particular values of these key constraints, and the data supporting the algorithm(s). … the platform's solution stack, depicted in FIG. 2, consists of the following modules: DataX 208, which finds, organizes, and measures data usage; Codex 206, which reviews algorithms and records the target function; Index 204, which monitors and records the state of the algorithm as it is running; and GovX 202, which manages key constraints and links to business objectives. … The DataX 208 module is configured to aid algorithm developers and information managers … organize, find, and measure data usage. … It also takes information from the CodeX 206 module (discussed below) to automatically trace data lineage, track sources, measure usage, and compare the latter against the organization's data governance policy. … The Codex 206 module is configured to review an algorithm and record its intended function. It also automatically creates records of assumptions and metadata of ingested data sources and key constraints (e.g. algorithmic outputs). The CodeX 206 module tracks changes in code and data lineage . … The Index 204 module is configured to monitor the state of an algorithm as it runs. … this module may capture actual values of all variables being used or generated during the code's run. … The GovX 202 module is a configurable module that computerized processes or end users can use to link business objectives to key constraints that algorithms generate. … As shown in FIG. 3A, the platform's solution stack can monitor and track “AI Inside,” including the inner workings of Al-based processes dedicated to a particular function (e.g., credit-risk monitoring).”).).  
Regarding original Claim 3, 
Lee teaches
(Original) The method of claim 2, wherein:  
the cognitive process foundation performs an augmented intelligence assurance operation (Examiner’s note: Under its broadest reasonable interpretation, the term “an assurance” defined in the Merriam-Webster dictionary is something that inspires or tends to inspire confidence. In the context of the claims, “an augmented intelligence assurance operation” is an operation performed within an augmented intelligence system that provides confidence or trustworthiness, such as providing explanations for a cognitive insight. Hence, the aggregated teachings from the Lee reference for “performing an explainability operation performed via explainability engine…” (limitation from Claim 1, with the respective mappings to the Lee reference provided earlier in Claim 1) on “the augmented intelligence system comprising a cognitive process foundation” (limitation from Claim 2, with the respective mappings to the Lee reference provided earlier in Claim 2), also satisfy to teach this particular claim, as the AI governance solution stack and associated application extension modules are used as building components to perform an explainability operation and the basis for an explainability engine, thus representing “the cognitive process foundation performs an augmented intelligence assurance operation”.).  
Regarding original Claim 4, 
Lee teaches
(Original) The method of claim 1, wherein:  
the explainability operation includes providing a user interpretable insight into how and why the cognitive computing function arrived at a particular decision (Examiner’s note: Lee teaches the AI governance platform performing an explainability operation using the solution stack and associated application extension modules (Lee [0061]-[0066], [0074]-[0086]), where the explainability operation includes the display of prediction outputs/key constraints such as behavioral trends and risk ratings/scores predicted by the AI algorithm (“cognitive insights”). The user interface via the CognoMega application (Lee [0075]-[0076]) provides a user with the ability to select time ranges and replay functionality to view the changes in values for the cognitive insights over time to understand how they affected a particular decision (corresponding to “the explainability operation includes providing a user interpretable insight into how … the cognitive computing function arrived at a particular decision”), as well as displaying to the user the associated algorithm metadata, the input and output datasets, and relationship information, which provides the rationale for the explanation (corresponding to “the explainability operation includes providing a user interpretable insight into … why the cognitive computing function arrived at a particular decision”) (Lee [0075]: “… the CognoMega dashboard 502 includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization.”; [0100]-[0102]: “… This example dashboard user interface may be provided by CognoMega or an application using the CognoMega API. This user interface enables the user to quickly investigate decisions by Al algorithms deployed or used within an organization (e.g., to automatically lower a risk level used by a robo-adviser). The user can find values of key constraints (e.g., "customer feedback score”, or "metrics on customer's action versus the robo-advisor's recommendation.”). … the user can instantly see the values of the key constraints over a particular time period for information about how they affected a particular decision. … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm. … the user can view historical values of the key constraints (e.g., as captured and stored in the records described above) in a graph form (for example) and select a point in time to replay how the constraints were computed. … user is presented with user interface elements for controlling the "Instant Replay” capability of the Al governance platform. Values of key constraints over a period of time may be viewed during a playback of execution of the algorithm over a time period. A selector user interface element may allow the user to stop or start the play back window or navigate to a particular time period within the playback window.”; and [0103]).).  
Regarding original Claim 5, 
Lee teaches
(Original) The method of claim 1, wherein: 
the cognitive computing function is performed using an opaque model (Examiner’s note: Under its broadest reasonable interpretation, a cognitive computing function is a set of operations or tasks performed on an system performing cognitive activities (such as processing and analyzing data) to provide a service. Lee teaches the use of AI modeling to assist in decision making processes for services such as insider threat prevention, cybersecurity, anti-money laundering (all of which correspond to “the cognitive computing function”), where the AI algorithms used to make these decisions often lack transparency and have characteristics of opaque analytical black boxes (thus corresponding to “the cognitive computing function is performed using an opaque model”) (Lee [0033]: “AI technologies are evolving at hard-to-comprehend velocities and scale while, at the same time, playing a more and more significant role in high-risk activities like health care, finance, and operations activities. … A[I] is exposing organizations to dangerous new risks and these risks are magnified in regulated industries such as financial services and health care. Advanced software algorithms are making critical strategic decisions, with less and less human supervision and oversight as time passes. As a result, these algorithms often lack transparency and have characteristics of opaque analytical “black boxes.””; and [0037]: “The tools, techniques, technologies, and methodologies disclosed herein include non-routine and/or unconventional operations, performed individually or in combination, provide a robust and independent oversight platform (also referred to herein as “Talis AI,” “Al platform,” “Talisai Saas Platform”), including a product suite and various extensions. This platform and its extensions improve governance, including monitoring, of complex AI algorithms both before deployment and during run-time operations, and provide better management of these algorithms in a complex data environment.”).).  
Regarding original Claim 6, 
Lee teaches
(Original) The method of claim 5, wherein:  
the explainability operation assists in making an opaque model decision making process less opaque (Lee Figures 11, 12: examiner’s note: In addition to providing graphical dashboard to display the relationships between the datasets, key metrics, prediction outputs/key constraints such as behavioral trends and risk ratings/scores, and AI algorithm metadata associated with a particular decision made by an AI algorithm (with these identified relationships corresponding to explanations generated by an “explainability operation via an explainability engine” such as the IndeX module, Lee [0064], where these explanations represent the reasoning process for an AI algorithm), Lee teaches the AI governance platform also provides information regarding team members who have contributed to the development or execution of the AI algorithm, thereby providing an additional accountability aspect to trace back to the development and execution of the AI algorithm that produced the decision with the associated explanations. Hence, these generated explanations (in addition with the associated accountability information) correspond to “the explainability operation assists in making an opaque model decision making process less opaque” (Lee [0052]: “As AI replaces and augments human tasks, the platform ensures essential integrity, performance, and accountability of AI tasks, reducing or virtually eliminating the black box. The platform is an agnostic platform that functions across all systems that leverage AI.”; [0100]-[0101]: “ … the user may view the algorithm used to make the decision, the data sets used to make the decision, the timelines over which the decision was made, and a recommendation for an action that is to be performed (e.g., a lowering of a credit risk associated with an individual) based on an application of the algorithm. … the user can view historical values of the key constraints … in a graph form (for example) and select a point in time to replay how the constraints were computed. A navigable visual representation of the total situation … including information, such as names, of the team members who have contributed to the development or execution of the algorithm within a computing environment.”; and [0103]: “… These example user interfaces include user interface elements for managing a team having members who authored or contributed or are otherwise associated with a computerized process (e.g., having AI components) that is executing in a computer environment of an organization. … A user interface element (e.g., a solid arrow connecting a person's icon to an output or algorithm) indicates the person has original authorship, whereas different user interface element (e.g., a dotted arrow) shows other parties that are also accountable. … an additional user interface element (e.g., question mark enclosed in a red circle) designates any data or analytic for which accountability is missing. … relationships between underlying datasets (e.g., a feedback data set, customer database, account valuation, customer activity, or robo-advisor activity), AI algorithms (e.g., average/min/max/standard deviation algorithms , value chain analysis algorithms, click rate/acceptance rate algorithms, and robo-advisor performance algorithms), and key metrics (e.g., feedback score metrics, and customer action vs. robo-advisor recommended actions) are depicted (e.g., for a particular date or range of dates associated with a replay or simulation of a particular scenario).”).).  
Regarding amended Claim 7, 
Claim 7 recites a system comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]: “FIG . 25 is a block diagram of machine in the example form of a computer system [25]00 within which instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. … computer system [25]00 includes a processor [25]02 (e.g. , a central processing unit (CPU)…), … a main memory [25]04 and static memory [25]06, which communicate with each other via a bus [25]08. … may further include … a storage unit [25]16, … The storage unit [25]16 includes a machine–readable medium [25]22 on which is stored one or more sets of data structures and instructions [25]24 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.”).  
Regarding previously presented Claim 8, 
Claim 8 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Lee as indicated in Claim 2, in view of rejections from Claim 7.
Regarding original Claim 9, 
Claim 9 recites the system of claim 8, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 8.
Regarding original Claim 10, 
Claim 10 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 7.
Regarding original Claim 11, 
Claim 11 recites the system of claim 7, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 7.
Regarding original Claim 12, 
Claim 12 recites the system of claim 11, where the system further performs claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 11.
Regarding amended Claim 13, 
Claim 13 recites a non-transitory, computer-readable storage medium embodying computer program code, where the computer program code comprises of computer executable instructions configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale provided by Lee as indicated in Claim 1. In addition, as indicated earlier, Lee teaches a system containing a processor, a processor connected to a data bus,  and a storage unit containing data structures and software instructions embodying the described functions (representing a non-transitory computer-readable storage medium embodying computer program code) (Lee Figure 25; and [0216]-[0218]).
Regarding previously presented Claim 14, 
Claim 14 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Lee as indicated in Claim 2, in view of rejections from Claim 13.
Regarding original Claim 15, 
Claim 15 recites the non-transitory, computer-readable storage medium of claim 14, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Lee as indicated in Claim 3, in view of rejections from Claim 14.
Regarding original Claim 16, 
Claim 16 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Lee as indicated in Claim 4, in view of rejections from Claim 13.
Regarding original Claim 17, 
Claim 17 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Lee as indicated in Claim 5, in view of rejections from Claim 13.
Regarding original Claim 18,
Claim 18 recites the non-transitory, computer-readable storage medium of claim 13, where the computer program code comprises of computer executable instructions further configured to perform claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Lee as indicated in Claim 6, in view of rejections from Claim 13.
Regarding original Claim 19,
 Lee teaches
The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are deployable to a client system from a server system at a remote location (Examiner’s note: Lee teaches an AI governance platform providing services augmenting human tasks (Lee [0051], corresponding to “an augmented intelligence system”) being hosted within a client-server computing environment (Lee Figure 1, Figure 15, [0213]), where the clients can be personal computer, a tablet, or any machine capable of executing instructions to be taken by that machine and performing any of the methods taught in Lee, and the instructions stored in the storage device of the server can be transmitted over a communications network to other client devices using well-known transfer protocols, via high-level APIs (Lee [0049]: “… native applications executing on the client machine(s) 110 may access the various services and function provided by the applications 120 via the programmatic interface provided by the API server 114.”), thus corresponding to “the computer executable instructions are deployable to a client system from a server system at a remote location.” (Lee [0213]: “The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”; [0216]-[0218]; and [0221]: “The instructions [25]24 may further be transmitted or received over a communications network [25]26 using a transmission medium. The instructions [25]24 may be transmitted using the network interface device 1820 and any one of number of well-known transfer protocols (e.g., HTTP).”).).  
Regarding original Claim 20, 
Lee teaches
The non-transitory, computer-readable storage medium of claim 13, wherein:  
the computer executable instructions are provided by a service provider to a user on an on-demand basis (Examiner’s note: Under its broadest reasonable interpretation, the term “on-demand” refers to something being available as soon as or whenever required, and the term “service provider” represents a computing system that provides a service to users, such as a server running an application providing a service. Lee teaches an AI governance platform running an augmented intelligence system on an information processing system (corresponding to “a service provider”), where the AI governance platform contains a solution stack and associated application extension modules (such as CognoMega application module). The CognoMega application module provides user interaction support via API and dashboard user interfaces to robo-advisors to push down content to users, such as support relationship visualizations and drill-down capabilities for prediction outputs/key constraints such as behavioral trends and risk ratings/scores and other business objective data (with this user interaction support corresponding to “the computer executable instructions are provided by a service provider to a user …”, where the AI bots and robo-advisors are available 24/7 for customers to provide and push this content in the context of services such as investment decisions, where this 24/7 availability allows customers the flexibility to access this information at their convenience, with this flexible availability corresponding to “… an on-demand basis” (Lee Figure 5, [0074]-[0075]: “As shown in FIG. 5, the CognoMega module is configured to address an organization's ongoing effort to grow and transform its businesses through a data–driven strategy. … CognoMega helps organizations find, manage, and track data, algorithms, and the lineage of each. … CognoMega produces a dashboard or provides an API that enables connections between usage of Al algorithms within the organization to the customer experience. … the CognoMega dashboard 502 includes relationship visualizations and drill down capabilities for key constraints and other data associated with business objectives accessible from various front end tools deployed within an organization. …”; and [0115]: “Al bots may have text and voice capabilities to better serve customers and make investment recommendations. …  Bots may standardize best-practice customer service, as they work 24/7 and never go on vacation. In addition, [b]ots can push relevant content to users based on customer analytics, a capability that is rapidly becoming a valuable sales channel. Robo-advisors, another type of bot, now offer advi[c]e on investment decisions.”).).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mueller et al., Explanation in Human-AI Systems: A Literature Meta-Review, Synopsis of Key Ideas and Publications and Bibliography for Explainable AI, DARPA XAI Program, February 2019, where Mueller identifies a set of first generation of AI explanation systems which created paraphrased expressions based on the logical and probabilistic rules that are used in the AI system to make a diagnosis or answer a question, where these logical rules can include if-then statements that are used to make these decisions, and hence these explanations based on these if-then statements represent the internal structural and operational details of a machine learning model (Mueller p.44 First Generation Systems: Expert Systems 1st paragraph; p.45-47; and p.48 last paragraph – p.49 1st paragraph). Mueller additionally identifies a set of second generation of AI explanation systems involving the inference of a specified behavior from an AI system that is different from typical behavior from an AI system, where the identifications of these different scenarios and contrasting contexts can help form a basis for evaluating the transparency or fairness of machine decisions (Mueller p.52 How Explanations Were Constructed in Second Generation Systems 1st paragraph; p.58 2nd paragraph – p.59 1st paragraph). Mueller further identifies a set of fourth generation of AI explanation systems which involve changing the training data used for training a machine learning model to understand how the model is using information, where this changing of training data sets or removal of data from training data sets represent statistical and other properties of training data associated with a machine learning model (Mueller p.66 Progressing Toward a Fourth Generation 1st paragraph; p.67 last paragraph – p.68 1st paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121   




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121